Title: From James Madison to James Monroe, 15 August 1816
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpr Aug. 15. 1816
        
        Yours of the 14. sd. be 13th. has just come to hand. Wishing to read more attentively than the circumstances of the moment permit, the communications from Mr. Harris, I do not return them by the present mail. Shd. the affair of the Russian Consul not be terminated before the arrival of Mr. Coles, the full explanations he carries, can not fail I think to dissipate the impressions of the Emperor, and to turn his resentment agst. the Author of it. As he was wrong in prejudging the case, and in taking the unjustifiable step of instituting a premature self redress, and as Mr. H. even acquiesced in the idea of witholding this from publicity, any additional expedients on our part, for the purpose of conciliation, might expose us to the appearance of stooping too much. On the supposition that the peculiarity of the case & the importance of preserving the amicable footing on which we have stood with Russia, wd. justify the further complaisance of a letter from me or you, as suggested by Mr. H. the note we are taught to expect from Dashkoff, will probably furnish the most apt occasion for it.
        After perusing the letter from Genl. McComb, send it to the War Dept. Bagot must be given to understand that a search of our vessels for deserters, on the high way of the Lakes, can not be permitted without mutual stipulations on the subject; nor ought any act of authority to be exerted, implying an exclusive jurisdiction on waters, the equal right to which is sub judice,

as is the straight between Bois blanc & Malden. He ought to interpose at once with the Authorities in Canada.
        I hope your explanations to the Spaniard, will be the more satisfactory, the more he reflects on them. If a deviation from neutrality were the present policy of the U.S. Congress alone could authorize it; and if the Ex. had the authority, it would be nominal only, without legal appropriations of money.
        I pass the letter for Mr Dallas thro’ your hands, as the subject of it has relation to the Dept. of State. Mr. Hughes is incorrect in saying that all the young men nominally attached to the Mission, enjoyed the immunity he asks. The error however does not affect his claim as he was officially attached. This distinction was taken at the date of the general question. Affec. respects
        
          James Madison
        
      